FORM OF OMNIBUS COMPENATION AMENDMENT

 

VIA HAND DELIVERY

 

 

Dear [Name]:

Trinity Capital Corporation (the “Company”) anticipates entering into a Letter
Agreement and Securities Purchase Agreement (collectively, the “Participation
Agreement”) with the United States Department of Treasury (“Treasury”) that
provides for the Company’s participation in the Treasury’s TARP Capital Purchase
Program (the “CPP”). If the Company does not participate or ceases at any time
to participate in the CPP, this letter shall be of no further force and effect.

For the Company to participate in the CPP, and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

(1)

No Severance Payments. The Company is prohibiting any payment that is prohibited
by law as a result of the Company’s participation in the CPP. Such prohibited
payments include, but are not limited to, severance, golden parachute or other
payments related to the executive’s departure from the Company.

 

(2)

Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

(3)

Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, the “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give
effect to provisions (1) and (2).

In addition, the Company is required to review the Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any of the Benefit Plan with respect to you, you
and the Company agree to negotiate such changes promptly and in good faith.

 

--------------------------------------------------------------------------------

Re: Compensation Benefit and Plan Changes

March 24, 2009

Page 2 of 3

 



 



 

(4)

Definitions and Interpretation. This letter shall be interpreted as follows:

 

•

“senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 

•

“golden parachute payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA.

 

•

“EESA” means the Emergency Economic Stabilization Act of 2008, as implemented by
guidance or regulation issued by the Department of Treasury and as published in
the Federal Register on October 20, 2008, as amended by the American Recovery
and Reinvestment Act of 2009, as implemented by guidance or regulation issued by
the Department of Treasury and as enacted on February 17, 2009.

 

•

The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 

•

The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 

•

Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 

(5)

Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of the State of New
Mexico. This letter may be executed in two or more counterparts, each of which
will be deemed to be an original. A signature transmitted by facsimile will be
deemed an original signature.

[In exchange for your agreement to the foregoing provisions, if provision (1)
above is applicable to you and, as a result of the application of provision (1),
you are prohibited from receiving the full severance payment to which you are
otherwise entitled pursuant to your employment agreement, the Company hereby
agrees that it shall forfeit its right to enforce any non-competition provisions
contained in your employment agreement. Notwithstanding the foregoing, any
non-solicitation provisions contained in your employment agreement shall
continue to be fully enforceable by the Company to the same extent provided in
the employment agreement.]



 

--------------------------------------------------------------------------------

Re: Compensation Benefit and Plan Changes

March 24, 2009

Page 3 of 3

 



 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

Yours sincerely,

TRINITY CAPITAL CORPORATION

 

Robert P. Worcester

Chairman of the Board of Directors

 

Intending to be legally bound, I agree with an

accept the foregoing terms on the date set

forth below

________________________________________

Date: March 24, 2009

 

 

cc: Heather Boone, via Hand Delivery

 

 